                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE

                                             )
COLONIAL PIPELINE COMPANY,                   )
                                             )
       Plaintiff,                            )
                                             )    Case No. 3:20-cv-00666
v.                                           )    District Judge William L. Campbell, Jr.
                                             )    Magistrate Judge Alistair E. Newbern
METROPOLITAN NASHVILLE                       )
AIRPORT AUTHORITY and AECOM                  )
TECHNICAL SERVICES, INC.,                    )
                                             )
       Defendants.                           )

                         [PROPOSED] JOINT DISCOVERY PLAN

       Colonial Pipeline Company (“Colonial”), Metropolitan Nashville Airport Authority (the

“Airport”), and AECOM Technical Services, Inc. (“AECOM”), by and through their respective

counsel, submit this Discovery Plan in accordance with Fed. R. Civ. P. 26(f). The parties shall

use good faith efforts to meet the deadlines and other agreements set forth in this Discovery Plan,

but reserve their rights to seek relief from the following schedule for good cause and with the

judge’s consent pursuant to Fed. R. Civ. P. 16(b)(4).

       1.      Conference.    Counsel    participated   telephonically in    discovery    planning

conferences and prepared the following Discovery Plan for Colonial Pipeline Company v.

Metropolitan Nashville Airport Authority, et al., No. 3:20-cv-666 (the “Line Strike Case”).

Wearen Hughes and Brian Dobbs of Bass Berry Sims LLP attended the conferences on behalf of

Colonial; Paul Davidson and Mike Brett of Waller Lansden Dortch & Davis LLP attended the

conferences on behalf of the Airport; and Gary Shockley and/or Caldwell Collins attended the

conferences on behalf of AECOM.




                                      1
     Case 3:20-cv-00666 Document 59 Filed 03/31/21 Page 1 of 6 PageID #: 474
       2.      Initial Disclosures. The parties agree to make any supplements to their initial

disclosures on or before April 9, 2021, and thereafter as required under Fed. R. Civ. P. 26(e).

       3.      Written Discovery.

                   a. The parties shall issue written responses and objections to all outstanding
                      discovery on or before April 23, 2021. Pursuant to Local Rule 37.01(a),
                      the parties shall make a good faith attempt to resolve any objections to
                      outstanding written discovery on or before April 30, 2021.

                   b. Pursuant to Local Rule 37.01(b), the parties shall file a joint statement on
                      or before May 5, 2021 detailing their efforts to resolve any objections to
                      outstanding written discovery, setting forth exactly what discovery is in
                      dispute, and detailing the parties’ respective positions. The Magistrate
                      Judge will conduct a conference with respect to those issues on May ___,
                      2021.

                   c. The parties agree the March 12, 2021 deadline contemplated by the initial
                      Case Management Order for serving written discovery shall be stricken.

                   d. All additional written discovery shall be commenced in time to be
                      completed by July 30, 2021.

                   e. The following parameters shall apply to written discovery: Maximum of
                      25 interrogatories by each party, including subparts, with it being agreed
                      Colonial will not object to the interrogatories already served by the
                      Airport to Colonial on the basis they exceed the 25 interrogatory limit. No
                      limit for requests for production by each party. No limit for requests for
                      admissions by each party.

       4.      Document Productions.

                   a. Electronically Stored Information. The parties incorporate by reference
                      the Agreed Order Regarding Discovery of Electronically Stored
                      Information. With respect to electronic communications, the Parties shall
                      (i) propose custodians, date ranges, and search terms on or before April
                      13, 2021, and (ii) agree to final custodians, date ranges, and search terms,
                      and meet and confer regarding a schedule for production of documents, on
                      or before April 23, 2021.

                   b. Protective Order. The parties incorporate by reference into this
                      Discovery Plan the Agreed Confidentiality and Protective Order.

                   c. The parties shall produce documents on a rolling basis, with the initial
                      production of documents responsive to document requests existing as of



                                     2
    Case 3:20-cv-00666 Document 59 Filed 03/31/21 Page 2 of 6 PageID #: 475
                     the date of this Discovery Plan no later than April 23, 2021; and a final
                     production of documents responsive to those requests by June 30, 2021.

       5.     Third Party Subpoenas.

                 a. Except as otherwise agreed between the parties, subpoenas to third parties
                    shall provide thirty (30) days from the date of issuance for response, and
                    any objection by a party to the subpoena shall be made within fourteen
                    (14) days of its receipt of notice of the subpoena. Pursuant to Local Rule
                    37.01, the parties shall make a good faith effort to resolve the objection
                    within 5 business days, and within 7 days thereafter comply with Local
                    Rule 37.01(b) and also request a conference with the magistrate in an
                    attempt to resolve the issues.

       6.     Depositions and Completion of Fact Discovery.

                 a. Each deposition should be limited to a maximum of seven (7) hours unless
                    extended by agreement of the parties.

                 b. Subject to meeting other requirements for admissibility under the Federal
                    Rules of Evidence, Federal Rules of Civil Procedure and other applicable
                    law, or as otherwise agreed by all parties, depositions taken in
                    Metropolitan Nashville Airport Authority v. Colonial Pipeline Company,
                    No. 3:20-cv-809 (the “Relocation Case”) are admissible in the Line Strike
                    Case, and vice versa. Nothing herein shall limit AECOM’s ability to take
                    depositions in this case from any party or non-party witness.

                 c. All documents produced and responses to written discovery served in the
                    Relocation Case shall also be produced to and served upon AECOM and,
                    subject to meeting other requirements for admissibility under the Federal
                    Rules of Evidence, Federal Rules of Civil Procedure and other applicable
                    law, or as otherwise agreed by all parties, shall be admissible in the Line
                    Strike Case.

                 d. The parties agree to work to identify deponents and set aside the following
                    dates for depositions and will cooperate in scheduling them: May 24-28,
                    June 7-11, June 21-25. This does not preclude any party from taking a
                    deposition prior to or after these scheduled dates.

                 e. All fact discovery shall be completed by July 30 absent agreement of the
                    parties or further order of this Court.

       7.     Experts. Colonial shall identify each expert witness it intends to call and provide

a Rule 26(a)(2) report for each such expert by August 30, 2021. The Airport and AECOM shall




                                     3
    Case 3:20-cv-00666 Document 59 Filed 03/31/21 Page 3 of 6 PageID #: 476
identify any expert witness they intend to call and provide a Rule 26(a)(2) report for such expert

within 28 days after Colonial makes its disclosure. All experts shall be deposed within 28 days

after the Airport and AECOM make their disclosures.

       8.      Dispositive Motion Deadline. The parties shall file any dispositive motions no

later than November 5, 2021.




                                     4
    Case 3:20-cv-00666 Document 59 Filed 03/31/21 Page 4 of 6 PageID #: 477
APPROVED FOR ENTRY:
s/ Brian M. Dobbs
L. Wearen Hughes (BPR No. 5683)
J. Andrew Goddard (BPR No. 6299)
Brian M. Dobbs (BPR No. 25855)
Bass, Berry & Sims PLC
150 3rd Ave. S., Suite 2800
Nashville, TN 37201
Telephone: (615) 742-6200
Facsimile: (615) 742-6293
whughes@bassberry.com
dgoddard@bassberry.com
bdobbs@bassberry.com

Attorneys for Colonial Pipeline Company

s/ Paul S. Davidson
Paul S. Davidson (BPR No. 011789)
Edward Callaway (BPR No. 016016)
Michael C. Brett (BPR No. 037290)
Waller Lansden Dortch & Davis LLP
511 Union Street, Suite 2700
Nashville, TN 37219
Telephone: (615) 850-8942
Facsimile: (615) 244-6804
paul.davidson@wallerlaw.com
ed.callaway@wallerlaw.com
mike.brett@wallerlaw.com

Attorneys for Metropolitan Nashville Airport Authority

s/ Gary C. Shockely
Gary C. Shockley (BPR No. 10104)
Caldwell G. Collins (BPR No. 28452)
Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
211 Commerce Street
Nashville, TN 37201
Telephone: (615) 726-5704
Facsimile: (615) 744-5704
gshockley@bakerdonelson.com
cacollins@bakerdonelson.com

Attorneys for AECOM Technical Services, Inc.




                                     5
    Case 3:20-cv-00666 Document 59 Filed 03/31/21 Page 5 of 6 PageID #: 478
                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was filed electronically. Notice of this filing
will be sent by operation of the Court’s electronic filing system to all parties below indicated on
the electronic filing receipt. Parties may access this filing through the Court’s electronic filing
system.

       L. Wearen Hughes
       John Andrew Goddard
       Brian M. Dobbs
       BASS BERRY SIMS LLP
       The Pinnacle at Symphony Place
       150 Third Avenue South, Suite 2800
       Nashville, TN 372021

       Attorneys for Colonial Pipeline Company

       Gary C. Shockley
       Caldwell G. Collins
       Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
       211 Commerce Street
       Nashville, TN 37201

       Attorneys for AECOM Technical Services, Inc.



this 31st day of March 2021.

                                                      s/Paul S. Davidson
                                                      Paul S. Davidson




                                     6
    Case 3:20-cv-00666 Document 59 Filed 03/31/21 Page 6 of 6 PageID #: 479
